Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raymond Smith on 04/28/2021.
	Please amend the claims as follows:

28. The method of claim 11, wherein the probe comprises the following sequence:
5' XnC* Xm 3'
wherein n is> 3, m>3, X is nucleotide base; and * is fluorophore.

Reasons for Allowance
	Claims 11-13, 23, 25, 28-32 and 34-35 are allowed because the prior art, in light of the unexpected results, fails to teach or suggest LAMP probe with internally labeled cytosine.  Instead, the closest prior art teaches 3’-end cytosine-labeled probe for LAMP (US 2015/0203894, para. 0128).  Although other prior art teaches internally-labeled cytosine probes (Ishiguro et al. (Fluorescence Detection of Specific Sequence of Nucleic Acids by Oxazole Yellow-Linked Oligonucleotides. Homogeneous Quantitative in LAMP, only internally-labeled cytosine probes (cytosine more than 3 bases away from 3’ and 5’ ends) worked (Figs. 8A-B and Example 7).  Thus, the evidence from the specification demonstrates that the claimed internally-labeled cytosine probes yielded unexpected results in LAMP.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11-13, 23, 25, 28-32 and 34-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/AARON A PRIEST/Primary Examiner, Art Unit 1637